This was an action of unlawful detainer, brought by the appellee, Jasper Dillard, against the appellant, E. D. Williams. From a judgment in favor of the complainant, the defendant appeals.
What purports to be a hill of exceptions in the transcript was signed out of term time and in vacation. The record does not show any order by the court allowing this to be done. There appears in what purports to he the hill of exceptions, this statement: “On this July 6th, 1901. It is considered and adjndged by the court that said motion for a new trial he and the same is hereby refused, and 30 days given to present a hill of exceptions.” The judgment entry in the record shows that the trial was had at the March term, 1901.
What purports to be an order of the court, as shown by the quotations set out above, is held to be no order of the court, as it was made in vacation.
It had been repeatedly held by this court, that unless the bill of exceptions be signed in term time, or if in vacation, by an 'order of court made in term time, or by consent of parties in writing made in term time, for signing in vacation, in other words, in accordance with *660the requirements! of the statute, it can not be looked to for any purpose. There are no assignments of error on the record proper.
The judgment appealed from is affirmed.
Opinion by
Dowdell, J.